 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                      ***
 6
      FOCALPOINT INTERNATIONAL INC.,                          Case No. 2:18-cv-00236-APG-BNW
 7
                             Plaintiff,
 8                                                            ORDER
            v.
 9
      DOM RUBINO CONSULTING SERVICES
10    INC., et al.,
11                           Defendants.
12

13          This matter is before the court on the parties’ failure to comply with the court’s order

14   (ECF No. 45), dated February 22, 2019. The parties notified the court that they had reached a

15   settlement, and the court entered an order requiring the parties to file a stipulation to dismiss or a

16   proposed joint pretrial order by April 22, 2019. (Order (ECF No. 45).) To date, the parties have

17   not filed dismissal documents or a joint pretrial order. The parties must meet and confer and file

18   dismissal documents or joint pretrial order by May 28, 2019. Failure to comply with this order

19   will result in the issuance of an order to show cause.

20          IT IS SO ORDERED.

21

22          DATED: May 7, 2019

23

24

25                                                            BRENDA WEKSLER
                                                              UNITED STATES MAGISTRATE JUDGE
26

27

28
